DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claims 1-26 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/29/2019, 06/07/2019, 07/03/2019, 07/29/2019 and 09/14/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Prior Art Relied Upon
The following is a list of prior art references relied upon in this office action

Patent /Citation
Patentee/Author
US 20050092109 A1
Albro et al. hereinafter Albro
US 20170122920 A1
Spartz et al. hereinafter Spartz
US 20170131243 A1
Lee et al. hereinafter Lee
US 20110260800 A1
Shanfield et al. hereinafter Shanfield


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 9 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Albro.
With respect to claim 1, Albro discloses a thermal desorption tube collection system (¶[0013] discloses sampler for an analytical monitor employs at least a pair of sorbent-packed sample tubes) comprising: 
at least one thermal desorption tube (at least fig. 2 illustrates two sampling tubes 34 and 35); and 
a thermoelectric cooler for cooling and/or heating the at least one thermal desorption tube (¶[0027] discloses heat exchange means 55 and 57 serve to cool tubes 34 and 35 after desorption).
With respect to claim 2, Albro discloses the thermal desorption collection system of claim 1, comprising two thermal desorption tubes (34 and 35).
With respect to claim 3, Albro discloses the thermal desorption collection system of claim 2, wherein each of the two thermal desorption tubes (34 and 35) is connected to a manifold (manifold line 41) and/or a vacuum pump (vacuum pump 44).
With respect to claim 4, Albro discloses the thermal desorption collection system of claim 3, wherein a flow through each of the two thermal desorption tubes (34 and 35) is fluid valves 31 and 32 are interpreted as mass flow controller).
With respect to claim 9, Albro discloses a sample analysis system comprising the thermal desorption collection system of claim 1 ([0013] discloses sampler for an analytical monitor employs at least a pair of sorbent-packed sample tubes).
With respect to claim 17, Albro discloses a method for collecting a sample (Abstract…A system for the collection of near real time confirmation samples), the method comprising: 
collecting a gas or vapor on one or more thermal desorption tube that is cooled by a thermoelectric cooler (¶[0026-0027] discloses gas sample is passing through tube 34… Heat exchange means 55 and 57 serve to cool the tubes).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Albro in view of Spartz as applied to claims 2 and 17 respectively.
With respect to claim 5, Albro disclose the thermal desorption collection system of claim 2 above. Albro is silent about a first thermal desorption tube is configured to operate in a sample collecting mode while a second thermal desorption tube is configured to operate in a sample analysis mode.
Spartz discloses a first thermal desorption tube is configured to operate in a sample collecting mode while a second thermal desorption tube is configured to operate in a sample analysis mode (¶[0115] discloses how the two loops can be operated in a " ping-pong" fashion, in which one loop is capturing and concentrating a sample while the previously concentrated sample in the other loop is being analyzed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Albro with the teachings of Spartz so that Albro’s first thermal desorption tube is configured to operate in a sample collecting mode while a second thermal desorption tube is configured to operate in a sample analysis mode as 
With respect to claim 18, Albro and Spartz disclose the method of claim 17 above. Albro further discloses the two thermal desorption tubes are cooled or heated by a thermoelectric cooler (¶[0027] discloses heat exchange means 55 and 57 serve to cool the tubes 34 and 35 after desorption). 
Albro is silent about the two thermal desorption tubes are cooled or heated by a ping pong temperature control system. 
Spartz further discloses the two thermal desorption tubes are cooled or heated by a ping pong temperature control system. Spartz further discloses the two thermal desorption tubes are cooled or heated by a ping pong temperature control system(¶[0115] discloses how the two loops can be operated in a " ping-pong" fashion).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Albro with the teachings of Spartz so that Albro’s two thermal desorption tubes are cooled or heated in a ping pong temperature fashion for the predicable benefit of operating each thermal desorption tubes in a sample collecting and sample analysis mode at the same time.        
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Albro in view of Shanfield.
With respect to claim 6, Albro discloses the thermal desorption collection system of claim 2. Albro discloses a first thermal desorption tube is cooled by the thermoelectric cooler and a second thermal desorption tube is heated by the thermoelectric cooler. However, Albro is silent 
Shanfield discloses a first thermal desorption tube is cooled by the thermoelectric cooler, while a second thermal desorption tube is heated by the thermoelectric cooler (¶[0064] discloses simultaneous operation of the cooling and heating elements 404, 424 to control the temperature of casing 408).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Albro with the teachings of Shanfield so that the first sampling tube is cooled by the thermoelectric cooler, while the second thermal desorption tube is heated by the thermoelectric cooler as disclosed in Shanfield’s invention for the predicable benefit of controlling range instabilities that may occur because of turn-on transients in the either or both the cooling and/or heating elements (¶0064, Shanfield).
With respect to claim 7, Albro discloses the thermal desorption collection system of claim 1 above. Albro is silent the thermoelectric cooler is computer controlled.
Shanfield discloses thermoelectric cooler is computer controlled (¶[0063] discloses the microprocessor 432 may activate the heating element 424).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Albro with the teachings of Shanfield, so that the thermoelectric cooler units of Albro’s invention can be controlled by a microprocessor as disclosed in Shanfield invention in order to automatically control the operation of each thermoelectric cooler units.
Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Albro in view of Lee.
With respect to claim 8, Albro discloses the thermal desorption collection system of claim 1 above. Albro further discloses at least one thermal desorption tube is controlled by the thermoelectric cooler. However, Albro is silent about  at least one thermal desorption tube is in thermal contact with a heat sink.
Lee discloses a chromatographic system with at least one thermal desorption tube is in thermal contact with a heat sink (¶[0069] discloses the opposite end of the cylinder (the coiling of a capillary column) can be cooled using a heatsink, cooling rod or Peltier cooler coupled to the end).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Albro with the teachings of Lee so that Albro’s invention will have a heat sink connected to the thermal desorption tube for the predicable benefit of dissipating heats generated from the heating desorption tubes. Doing so prolongs the life of the heating and cooling system.         
 With respect to claim 10, Albro discloses a standalone thermal desorption tube collection system (¶[0013] discloses sampler for an analytical monitor employs at least a pair of sorbent-packed sample tubes) comprising: 
at least one thermal desorption tube (at least fig. 2 illustrates two sampling tubes 34 and 35); 
a thermoelectric cooler for cooling and/or heating the at least one thermal desorption tube (¶[0027] discloses heat exchange means 55 and 57 serve to cool the tubes after desorption).
Albro discloses the claimed invention except a controller powered by a battery. 
[0026] discloses the system comprises a DC power source electrically coupled to the processor). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Albro with the teachings of Lee so that the sampler unit of Albro can be powered by a DC power source as disclosed in Lee’s invention for the predicable benefit of improving portability of the sampler unit, since using DC battery packs are smaller and are easy to transport in order to power sampler unit in any place without looking for power outlet.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Albro and Spartz as applied to claim 18 above.
With respect to claim 19, Albro and Spartz disclose the method of claim 18 above. Spartz further discloses analyzing the sample gas by selectively directing output from the two thermal desorption tubes to either a gas chromatography system and then to a detector, or to a vacuum pump (¶[0006] discloses selectively couples at least one of: a gas source and a calibration source to a spectrometric system, or to a chromatographic system and spectrometric system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Albro with the teachings of Spartz so that Albro’s system to analyze the sample gas by selectively directing output from the two thermal desorption tubes to either a gas chromatography system and then to a detector, or to a vacuum pump for the predicable benefit of operating each thermal desorption tubes either in a sample collecting and sample analysis mode at the same time.        
Claims 11-13, 15-16 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Spartz in view of Albro and further in view of Shanfield.
With respect to claim 11, Spartz discloses a sample analysis system (FIG. 1 is a schematic diagram of a dual loop sample analysis system) comprising: 
two thermal desorption tubes configured for a sample collection (at least Fig. 1 illustrates first thermal desorption tube (TDT-1) 72 and second thermal desorption tube (TDT-2) 78) and sample analysis ping pong arrangement (¶[0115] discloses how the two loops can be operated in a "ping-pong" fashion); 
a gas chromatography system for separating a vapor desorbed from the heated thermal desorption tube into components (¶[0111] discloses the gas is directed by output director 90 to gas chromatography system 34 for separation, and then spectrometry system 12 where the gas can be analyzed ); and 
a sample cell (sample cell 15) for receiving the separated components from the gas chromatography system (¶[0089] discloses the carrier gas continues through the GC column 37 and exits distal end or outlet 47 through line 104 to sample cell 15 of the spectrometry system 12) and electromagnetic radiation for a spectrometric analysis of compounds in the sample cell (¶[0050] discloses the spectrometric system 12 is a FTIR spectrometry system).
Spartz is silent about a thermoelectric cooler for cooling a sample collection thermal desorption tube while heating a sample analysis thermal desorption tube.
Albro discloses a thermoelectric cooler for cooling a sample collection thermal desorption tube and heating a sample analysis thermal desorption tube (¶[0027] discloses heat exchange means 55 and 57 serve to cool and heat the tubes). 

Albro is silent about a first thermal desorption tube is cooled by the thermoelectric cooler, while and a second thermal desorption tube is heated by the thermoelectric cooler.
Shanfield discloses a first thermal desorption tube is cooled by the thermoelectric cooler, while a second thermal desorption tube is heated by the thermoelectric cooler (¶[0064] discloses simultaneous operation of the cooling and heating elements 404, 424 to control the temperature of casing 408).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Albro with the teachings of Shanfield so that the first sampling tube is cooled by the thermoelectric cooler, while the second thermal desorption tube is heated by the thermoelectric cooler as disclosed in Shanfield’s invention for the predicable benefit of controlling range instabilities that may occur because of turn-on transients in the either or both the cooling and/or heating elements (¶0064, Shanfield).
With respect to claim 12, Spartz, Albro and Shanfield disclose the sample analysis system of claim 11. Spartz further discloses the spectrometric analysis is FTIR spectrometry (¶[0050] discloses the spectrometric system 12 is a FTIR spectrometry system).
With respect to claim 13, Spartz, Albro and Shanfield disclose the sample analysis system of claim 11 above. Spartz further discloses a controller (controller 11).
	With respect to claim 15, Spartz, Albro and Shanfield disclose the sample analysis system of claim 11 above. Spartz further discloses an input director system (input director 52) selectively couples inputs of the thermal desorption tubes to either a gas to be analyzed (calibration gas source 64, sample source 16 or calibration gas source 64) or a carrier gas (carrier gas source 24).
	With respect to claim 16, Spartz, Albro and Shanfield disclose the sample analysis system of claim 11. Spartz further discloses an output director system (sample exit director 90) selectively couples outputs from the thermal desorption tubes (TDT-1 and TDT-2) to either the gas chromatography system (gas chromatography system 34) or a vacuum pump (vacuum pump 23).
With respect to claim 20 Spartz discloses a method for collecting and analyzing a sample (FIG. 1 illustrates a dual loop sample analysis system), the method comprising: 
collecting a gas or vapor on a first thermal desorption tube (first thermal desorption tube (TDT-1) 72);
directing the desorbed material to a gas chromatography system (gas chromatography (GC) system 34); 
directing separated components from the gas chromatography system (34) to a sample cell (sample cell 15); and 
detecting compounds (spectrometry system 12) in the sample cell (sample cell 15).

 Albro discloses the first thermal desorption tube (34) is cooled by a thermoelectric cooler (55), desorbing a material collected on a second thermal desorption tube (35), wherein the second desorption tube is heated by the thermoelectric cooler (57).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Spartz with the teachings of Albro so that Spartz’s thermal desorption tubes can be cooled and heated as disclosed in Albro’s invention for the predicable benefit of cooling and heating the thermal desorption tube to facilitate desorption. Doing so, allows faster cycle times since the tube can be cooled and heated more rapidly than if allowed to cool or warm in an ambient temperature gas stream.
Albro is silent about a first thermal desorption tube is cooled by the thermoelectric cooler, while and a second thermal desorption tube is heated by the thermoelectric cooler.
Shanfield discloses a first thermal desorption tube is cooled by the thermoelectric cooler, while a second thermal desorption tube is heated by the thermoelectric cooler (¶[0064] discloses simultaneous operation of the cooling and heating elements 404, 424 to control the temperature of casing 408).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Albro with the teachings of Shanfield so that the first sampling tube is cooled by the thermoelectric cooler, while the second thermal desorption tube is heated by the thermoelectric cooler as disclosed in Shanfield’s invention for 
With respect to claim 21, Spartz, Albro and Shanfield disclose the method of claim 20 above. Spartz further discloses the compounds in the sample cell are detected by FTIR (¶[0050] discloses the spectrometric system 12 is a FTIR spectrometry system).
With respect to claim 22, Spartz, Albro and Shanfield disclose the method of claim 20 above. Spartz further discloses the gas or vapor collected on the first thermal desorption tube ((TDT-1) 72) is obtained from a sample gas tube (second gas source 24 and calibration gas source 64).
With respect to claim 23, Spartz, Albro and Shanfield disclose the method of claim 20 above. Spartz further discloses selectively coupling the inputs of the first and second thermal desorption tubes to either a sample gas or a carrier gas (¶[0006] discloses  selectively couples at least one of: a gas source and a calibration source to a spectrometric system, or to a chromatographic system and spectrometric system).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Spartz, Albro and Shanfield as applied to claim 11 above, and further in view of Lee.
With respect to claim 14, Spartz, Albro and Shanfield disclose the sample analysis system of claim 11 above. Spartz as modified by Albro and Shanfield is silent about a first heat sink and a second heat sink disposed at opposite sides of the thermoelectric.
Lee discloses a chromatographic system having a heat sink disposed at the thermoelectric cooler (¶[0026] discloses the cooling device is configured as one or more of a fan, a Peltier cooler, a cooling rod and a heat sink).

Lee discloses the claimed invention except for a first heat sink and a second heat sink disposed at opposite sides of the thermoelectric. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to dispose a first heat sink and a second heat sink at opposite sides of the thermoelectric since it was known in the art that disposing heat sinks at the opposite sides of the thermoelectric cooler prolongs the life of the thermoelectric.
Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Spartz.
With respect to claim 24, Spartz discloses a sample analysis method or system (FIG. 1 illustrates a dual loop sample analysis system), comprising: 
collecting sample (¶[0010] discloses SVOCs and VOCs to be distinguished within a sample) in a sample collection device (Fig. 1 illustrates 72 (TDT-1)  and 78 (TDT-2) which are sample collection devices).; 
desorbing collected oil in the sample collection device (¶[0059] discloses the other sample unit is in a desorption mode in which a previously collected and concentrated sample is desorbed ); 
directing oil vapors to a sample cell (¶[0053] discloses drawing the gas through the sample cell 15); and 
[0050-0053] discloses performing spectral analysis on the sample using  FTIR spectrometry system).
Spartz discloses the claimed invention except for collecting oil in a biomethane gas. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that desorbing hydrocarbons to allow for potentially hundreds of SVOCs and VOCs to be distinguished within a sample (¶[0011], Spartz) includes desorbing methane to get oil, Since the equivalence of  biomethane for their use as SVOCs or VOCs would be within the level of ordinary skill in the art.
With respect to claim 25, Spartz discloses the sample analysis method or system of claim 24 , wherein the sample collection device is a thermal desorption tube heated (the TDT-1 is heated) or cooled by a thermoelectric cooler.
With respect to claim 26, Spartz discloses the sample analysis method of claim 24, wherein the sample collection device is operated in ping pong fashion with another sample collection device (¶[0115]discloses FIGS. 9 and 10 together illustrate how the two loops can be operated in a " ping-pong" fashion, in which one loop is capturing and concentrating a sample while the previously concentrated sample in the other loop is being analyzed).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591.  The examiner can normally be reached on 8-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEDEON M KIDANU/Examiner, Art Unit 2861                                                                                                                                                                                                        

/DAVID Z HUANG/Primary Examiner, Art Unit 2861